Case 12-15726 Doc36 Filed 11/18/19 Page1 of 2 MARYLAND

Offit | Kurman: open PENNSYLVANIA

NEW JERSEY
- Attorneys At Law NEW YORK

 

oo DELAWARE
PRICEY TR pp 8: 2? WASHINGTON, DC

 

Joseph J. Bellinger, Esquire
(410) 209 — 6415
Jbellinger@offitkurman.com

November 13, 2019

Clerk, U.S. Bankruptcy Court
Garmatz Federal Courthouse
101 W. Lombard Street, Suite 8530
Baltimore, MD 21202
Re: Lisa R. Thomas Case No, 12-15726-NVA
Dear Clerk:

I am the Chapter 7 trustee in the above-referenced case. I enclose a Notice of Unclaimed
Funds together with a check in the amount of $2,366.67 which represents surplus funds in the
estate payable to the debtor Lisa R. Thomas.

Should you have any questions, please do not hesitate to contact me. Thank you.

 

Trust. Knowledge, Confidence. 300 East Lombard Street | Suite 2010 | Baltimore, MD 21202 | 410.209.6400 offitkurman.com

 
Case 12-15726 Doc36 Filed 11/18/19 Page 2 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF MARYLAND AQ EOM
BALTIMORE DIVISION

 

In re:

 
  
 

uF

Case No, 12-15726-
Chapter 7

Lisa R Thomas

Gh OO GOD Go UG Gore

Debtor.

 

NOTICE TO CLERK OF
UNCLAIMED DIVIDEND

TO THE CLERK OF THE COURT:

The attached check in the amount of $2,366.67 represents the total sum of unclaimed funds in this estate
and is paid to the court pursuant to 11 U.S.C. §347 and F. R. Bankr. P. 3010. The name and address of the party
entitled to the unclaimed dividend is:

Lisa R. Thomas Debtor $2,366.67

1123 St. Agnes Lane Surplus Funds
Gwynn Oak, MD 21207

Date: November 13, 2019 Joseph J Bellinger

 

 

Joseph J, Bellinger, Trustee

300 E. Lombard Street, Ste. 2010
Baltimore, MD 21202
jbellinger@offitkurman.com
(410} 209-6415

Chapter 7 trustee
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 13, 2019, a copy of the foregoing Notice of Unclaimed Funds was mailed
via first class mail, postage prepaid to the following:

Adam M, Freiman
115 McHenry Ave. Suite B4
Baltimore, MD 21208

Lisa R. Thomas
1123 St. Agnes Lane
Gwynn Oak, MD 21207

Office of the United States Trustee
101 W. Lombard Street, Suite 2625
Baltimore, Maryland 21201

és/ Joseph J. Bellinger, Esquire
Joseph J. Bellinger, Esquire

 
